 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        CINDI ALLISON,                                      CASE NO. 19-cv-5923-RBL
 9
                                Petitioner,                 ORDER ON MOTION FOR COURT-
10               v.                                         APPOINTED COUNSEL

11      UNITED STATES OF AMERICA,

12                              Respondent.

13

14            THIS MATTER is before the Court on Petitioner Cindi Allison’s Motion for Court-

15   Appointed Counsel to represent her in her in this action under 28 U.S.C. § 2255. [Dkt. # 7].

16            In exceptional circumstances, the court may ask an attorney to represent any person

17   unable to afford counsel under 28 U.S.C. § 1915(e)(1). Franklin v. Murphy, 745 F.2d 1221,

18   1236 (9th Cir. 1984). To find exceptional circumstances, the court must evaluate the likelihood

19   of success on the merits and the ability of the petitioner to articulate the claims pro se in light of

20   the complexity of the legal issues involved. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

21   1983).

22            Allison provides no argument at all in support of her Motion for Court-Appointed

23   Counsel. After reviewing her underlying Motion for relief under § 2255, the Court concludes that

24

     ORDER ON MOTION FOR COURT-APPOINTED
     COUNSEL - 1
 1   Allison has not demonstrated the exceptional circumstances warranting appointment of counsel.

 2   The Motion is DENIED.

 3          IT IS SO ORDERED.

 4          Dated this 16th day of January, 2020.



                                                       A
 5

 6
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -2
